DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant filed a Preliminary Amendment on February 25th, 2021.
	Applicant filed replacement Drawings.  Objections made are directed towards amended Drawings 1 – 16 submitted in the Preliminary Amendment.
	Applicant filed a new first Paragraph of the Specification which is considered with the Original Specification.
	Applicant cancelled claims 1 – 17.
The pending claims are 18 – 21.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged (US Provisional Application filed July 19th, 2018).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 25th, 2021 was filed before the mailing date of the First Action on the Merits (this Office Action).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

The listing of references in the specification is not a proper information disclosure statement [See citations in Paragraph 70].  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Due to the excessively lengthy Information Disclosure Statement submitted by applicant, the examiner has given only a cursory review of the listed references.  In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  Applicant is required to comply with this statement for any non-English language documents.  See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “219” [Paragraph 49].
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “216” [Paragraph 53].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “232A” [Figure 3].
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 18 – 21 are objected to because of the following informalities:
Regarding claim 18, the claimed “opening” appears vague and Indefinite as there is no structural requirements of what is considered an “opening” (e.g. material, requirements for operator) and thus rending “below the opening” vague and Indefinite as the “opening” is not structurally or clear as to the metes and bounds of the limitations.
Regarding claim 18, it is unclear and appears vague and indefinite regarding the “display” mounting conditions (e.g. mounted (1) to the cab frame and (2) the cab door or below (1) the opening and (2) the cab door (but not necessarily mounted to the cab door).
Regarding claims 19 – 21, the claims do not remedy the deficiencies of claim 18 and thus are similarly Objected.

Regarding claim 18, the preamble appears to recite intended use (e.g. “for a power machine”) and thus not given patentable weight.
Regarding claim 19, the claim recites a “lip” which is not clearly defined in the Specification.  While an illustrative example is given, the term lacks structural relationships to the “cab door” and “cab frame”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shoji, et al. (US Patent #9,702,112 B2 referred to as “Shoji” throughout) [Cited in Applicant’s February 25th, 2021 IDS as US Patent Item #23], and further in view of Jinno, et al. (US PG PUB 2017/0050562 A1 referred to as “Jinno” throughout) [Cited in Applicant’s February 25th, 2021 IDS as US PG PUB Item #14] and Olsen, et al. (US PG PUB 2019/0048559 A1 referred to as “Olsen” throughout) [Cited in Applicant’s February 25th, 2021 IDS as US PG PUB Item #15].
Regarding claim 18, Shoji teaches a work vehicle with displays and a cab front door that opens and closes where the displays do not interfere with the opening and closing of the cab door.  Contrast to the present invention, Shoji does not show where cameras are located to image for displays / monitors or the front door requirement (cab door claimed).  Jinno renders obvious the use of a front door for a cab.  Olsen teaches camera arrangements to image / take video of work tools with cutting edges for the operator to view on a display and renders obvious additional display locations and design choice considerations for the display location in view of Shoji’s locations for displays.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Shoji’s invention to include the camera arrangements and display from the cameras as taught by Olsen and to modify display placements and arrangements in manners taught by Olsen and to recognize variants in the usage of a front door as taught by Jinno.  The combination teaches
a cab frame forming an operator compartment and having a first side wall, a second sidewall, a front, a rear, and a top [Shoji Figures 1, 6, and 7 (see at least reference characters 4 (operator cab), 40, 41, 42, 44, 46, 47, 141, 142, 143, and 144 (141 – 144 are the walls / top of the cab comprising the frame)) as well as Column 3 lines 45 – 67 (sides and top of cab / cabin for an operator), Column 5 lines 53 – Column 6 line 17 (cab structure including side walls / pillars of the frame), and Column 8 lines 5 – 38 (monitor in relation to the cab frame and the walls, front, and rear of the cab)];
an operator seat positioned within the cab [Shoji Figures 1, 3, 6, and 7 (see at least reference character 61) as well as Column 5 lines 53 – Column 6 line 25 (seat in the cab w/ roof)];
a cab door configured to cover an opening in the front of the cab frame when in a closed position and to be moved between the closed position and an open position overhead of the operator seat [Shoji Figures 1, 3, 6, and 7 (see at least reference characters 41, 47 and 471 where Figure 7 illustrates the cab door opening) as well as Column 6 lines 10 – 61 (monitor and door / window open / close positions – to combine / modify by Jinno) and Column 8 lines 5 – 48 (window / front door opens and closes); Jinno Figures 1, 2B, and 3 (see at least reference characters 11 and 11a) as well as Paragraphs 22 – 25 (front door rendering obvious the opening in the front of Shoji as a front door)]; and
a display mounted to the front of the cab frame below the opening and the cab door when the cab door is in the closed position [Shoji Figures 3, 6, and 7 (see at least reference characters 21, 21A, 66, 66d (monitors / screens for operator to view) and 41, 42, 47 and where Figure 7 shows the displays / monitors below the opening of the door) as well as Column 6 lines 18 – 35 and Column 6 line 52 – Column 7 line 13 (monitor locations and various locations for the monitor), Column 8 lines 5 – 38 (mounting the displays to a frame and not affecting how the window / door opens / closes), Column 9 lines 20 – 49 (rendering obvious height adjustable display/ console height to be below an opening)) and Column 10 lines 14 – 42 (monitors attached to front pillar / frame); Olsen Figure 6 – 7 (see at least reference characters 610, 710 (see the mount / crossbar where in view of Shoji the area above the bar / attachment to the frame renders obvious the “opening” claimed thus the monitor is below the opening), and 712) as well as Paragraphs 26 – 27 (suggestion to modify the placements of Shoji to not block doors / entrances to the cab) and 30 – 35 (and in particular Paragraphs 33 – 34 rendering obvious design / placement considerations where the area above the display renders obvious the “opening” claimed thus the display is below the opening)].
The motivation to combine Jinno with Shoji is to combine features in the same/ related field of invention of the use of displays/ controllers/ information indicators in work vehicles [Jinno Paragraphs 2 and 10] to render obvious arrangements of Shoji’s display in other type of vehicles with a front door similar to Shoji’s front window/ door opening for the benefit of operation visualization during operation of the vehicle [Jinno Paragraphs 13 – 15 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
The motivation to combine Olsen with Jinno and Shoji is to combine features in the same / related field of invention of "vision system for monitoring a work tool of a work vehicle" [Olsen Paragraph 2] in order to improve the operator's view of the work performed and better manipulate the work tool around obstructions [Olsen Paragraph 3 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
This is the motivation to combine Shoji, Jinno, and Olsen which will be used throughout the Rejection.

Regarding claim 19, Shoji teaches a work vehicle with displays and a cab front door that opens and closes where the displays do not interfere with the opening and closing of the cab door.  Contrast to the present invention, Shoji does not show where cameras are located to image for displays / monitors or the front door requirement (cab door claimed).  Jinno renders obvious the use of a front door for a cab.  Olsen teaches camera arrangements to image / take video of work tools with cutting edges for the operator to view on a display and renders obvious additional display locations and design choice considerations for the display location in view of Shoji’s locations for displays.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Shoji’s invention to include the camera arrangements and display from the cameras as taught by Olsen and to modify display placements and arrangements in manners taught by Olsen and to recognize variants in the usage of a front door as taught by Jinno.  The combination teaches
the display is mounted under a lip of the cab frame to protect the display and to prevent the display from interfering with operator ingress and egress [Shoji Figures 3, 6, and 7 (see at least reference characters 21, 21A, 66, 66d (monitors / screens for operator to view) and 41, 42, 47 and where Figure 7 shows the displays / monitors below the opening of the door (e.g. monitor 66 is in a “lip” of the cab frame (see at least reference character 69 as obvious as height adjustable / considered below the opening above the lip)) as well as Column 6 lines 18 – 35 and Column 6 line 36 – Column 7 line 13 (monitor locations and various locations for the monitor such use using mounts / lips (e.g. reference character 69)), Column 8 lines 5 – 38 (mounting the displays to a frame and not affecting how the window / door opens / closes and attachments to the frame (e.g. stand / lip from floor in reference character 69)), Column 9 lines 20 – 49 (lip / console of monitor is height adjustable rendering obvious below an opening), and Column 10 lines 14 – 42 (monitors attached to front pillar / frame); Olsen Figure 6 – 7 (see at least reference characters 610, 710 (see the mount / crossbar where in view of Shoji the area above the bar / attachment to the frame renders obvious the “under a lip” claimed (the bar / linkage / mount is the lip the monitor is below)), and 712) as well as Paragraphs 26 – 27 (suggestion to modify the placements of Shoji to not block doors / entrances to the cab) and 30 – 35 (and in particular Paragraphs 33 – 34 rendering obvious design / placement considerations including mounts / lips below the opening))].
See claim 18 for the motivation to combine Shoji, Jinno, and Olsen.

Regarding claim 20, Shoji teaches a work vehicle with displays and a cab front door that opens and closes where the displays do not interfere with the opening and closing of the cab door.  Contrast to the present invention, Shoji does not show where cameras are located to image for displays / monitors or the front door requirement (cab door claimed).  Jinno renders obvious the use of a front door for a cab.  Olsen teaches camera arrangements to image / take video of work tools with cutting edges for the operator to view on a display and renders obvious additional display locations and design choice considerations for the display location in view of Shoji’s locations for displays.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Shoji’s invention to include the camera arrangements and display from the cameras as taught by Olsen and to modify display placements and arrangements in manners taught by Olsen and to recognize variants in the usage of a front door as taught by Jinno.  The combination teaches
further comprising a camera [Olsen Figures 6 – 8 (see at least reference characters 602, 606, 608, 702) as well as Paragraphs 30 – 34], wherein the display is configured to display a video feed from the camera [Olsen Figures 6 – 8 (see at least reference characters 602, 606, 608, 702 (camera), 610, 710, and 712 (display / monitors)) as well as Paragraphs 30 – 35 (displaying images from cameras – to modify Shoji’s vehicle to incorporate the cameras and to modify the display contents)].
See claim 18 for the motivation to combine Shoji, Jinno, and Olsen.

Regarding claim 21, Shoji teaches a work vehicle with displays and a cab front door that opens and closes where the displays do not interfere with the opening and closing of the cab door.  Contrast to the present invention, Shoji does not show where cameras are located to image for displays / monitors or the front door requirement (cab door claimed).  Jinno renders obvious the use of a front door for a cab.  Olsen teaches camera arrangements to image / take video of work tools with cutting edges for the operator to view on a display and renders obvious additional display locations and design choice considerations for the display location in view of Shoji’s locations for displays.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Shoji’s invention to include the camera arrangements and display from the cameras as taught by Olsen and to modify display placements and arrangements in manners taught by Olsen and to recognize variants in the usage of a front door as taught by Jinno.  The combination teaches
wherein the video feed from the camera is a video feed of a cutting edge of a tool attached to the power machine [Olsen Figures 1, 6 – 8 (see at least reference characters 106, 602, 606, 608, 702 (camera), 610, 710, and 712 (display / monitors), 806, 804, and 812 (imaging or a cutting edge – as also done in Figures 6 – 7) where images in Figure 6 and 7 are of the cutting edge of a tool as well), and 10 (see at least reference characters 100, 106, 1002, and 1004 (images of tool including the front edge)) as well as Paragraphs 25, 28 – 29, 30 – 35 (displaying images form cameras – to modify Shoji’s vehicle to incorporate the cameras and to modify the display contents) and 37 – 38 (renders obvious to locate the camera to achieve the field of view desired with the front tool / cutting edge of a tool)].
See claim 18 for the motivation to combine Shoji, Jinno, and Olsen.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sakyo, et al. (US Patent #6,450,284 B1 referred to as “Sakyo” throughout) in Figure 4 (see at least reference characters 34 and 8) where the monitor is below an opening in front of an operator.  Mori, et al. (US PG PUB 2015/0025753 A1 referred to as “Mori” throughout) renders obvious in Figure 2 (see at least reference character 21) a display in a lip and below and opening).  Matsumoto, et al. (US PG PUB 2018/0051441 A1 referred to as “Matsumoto” throughout) renders obvious in Figure 8 displays (see at least reference characters 60 and 70) the location of the display below a front opening.  Suddarth (US PG PUB 2011/0068241 A1 referred to as “Suddarth” throughout) teaches in Figures 1 – 3 a height adjustable arrangement for the display (reference character 30).
References that could raise ODP Issues based on amendments to the claims: US Patent #10,933,814 (Patent in which the pending case is a Divisional from); Pfaff, et al. (US PG PUB 2021/0138969 A1 referred to as “Pfaff” throughout)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487